1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 EVELYN HARDESTY,


 8          Plaintiff-Appellant,

 9 v.                                                                           NO. 30,886

10 STATE FARM MUTUAL AUTOMOBILE
11 INSURANCE COMPANY and EVELYN
12 JOY COOKSEY,

13          Defendants-Appellees.

14 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
15 Thomas A. Rutledge, District Court Judge

16 Law Office of Shawn J. Lunsford
17 Shawn J. Lunsford
18 Carlsbad, NM

19 for Appellant

20 Atwood, Malone, Turner & Sabin
21 Lee M. Rogers, Jr.
22 Roswell, NM

23 for Appellees

24                                 MEMORANDUM OPINION

25 VIGIL, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge

8 WE CONCUR:


 9 _________________________________
10 CYNTHIA A. FRY, Judge



11 _________________________________
12 TIMOTHY L. GARCIA, Judge




                                           2